Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, i.e. all recited structural elements and any other physical feature, which will assist in clarifying the claimed invention.  Therefore, the “focal length” or at least show how it is achieved (such as recited in claims 2 and 19); spatially deforming the electromechanical layer (as recited in claim 3); the individual elements as recited in claim 4 to show how the plurality of elements maintain a “planar optical element” and how the function of the claimed invention of claim 4 is achieved, such as defining an aperture size and a spatial profile of phase, amplitude, polarization or the combination of these three aspects, which are not inherently related in a single optical device; as recited in claim 6, for example, there are no drawings depicting how the electromechanical layer is altered (or if there are, the explanations for the figures are inadequate to explain the claimed invention; as recited in claim 11, for example, where are the “carbon nanotubes” illustrated in the drawings further as recited in claims 9 and 12, for example, which if any of the figure drawings show the optical devices in a stack, let alone the remaining recited structural limitations; and the “optical contact lens” and its ability to be “implanted, and “variable focal length metalenses,” all of which appear to be missing from the drawings completely; all 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification (i.e. 27 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 17 is objected to because of the following informalities:  At line 5, “electrometrical” appears to be a typographical error for ---electromechanical---.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier which sufficiently explains what is actually being recited.  Such claim limitation(s) is/are: “plurality of individual elements” in claim 4; also “planar optical element comprising at least one optical layer” of claim 17, is then recited “configured to operate” in a transmission or reflection mode, with no actual structure to provide such operation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “metasurfaces composed of a combination of metal and insulator layers” (for example), but does not reasonably provide enablement for any and all elements in the world that may be labeled an optical layer(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. When the claim recitations are so broad as to seemingly have unending possibilities for claim limitations, the scope of the claimed invention cannot be defined; nor can the Applicants adequately describe all such possibilities adequately to enable one of ordinary skill in the art to make and/or use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: In claim 1, the electromechanical layer for example does not have any structure for the function of spatially deforming the planar optical element; and in claim 17, there are no structural elements for the power supply to apply an electric field. Basically both independent claims lack electrodes and how those electrodes are connected to perform the indicated function. Therefore, claims 1 and 17 are vague and indefinite. Claims 2-16 and 18-20 are dependent on these claims, and are considered to incorporate and confuse the scope of the claim even more, with phrases such as “designed to” and configured to,” especially when combined with phrases like “combinations of one or more” in .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-8, 10, 11, 13 and 17-20, as far as these claims are understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shian et al (U.S. Patent Pub. 2015/0241608 A1).

With respect to claim 1, Shian et al disclose the claimed invention (as noted for example in Figure 1; in paragraphs [0031], [0037], [0042, [0050] to [0052] and [0054]) an electrically-variable optical device (convex adaptive lens may be strained by applying a voltage thereto; paragraphs [0031, 0037]) comprising: a planar optical element (POE) comprising at least one optical layer (lens 100 (planar optical element) having multiple membrane layers 102, 103 each having individual layers therein as shown; figure 1; paragraph [0042]); and at least one electromechanical layer configured to spatially deform the POE to change an optical parameter of the POE (actuating elastomeric 

With respect to claim 2, the electrically-variable optical device of claim 1, Shian et al further discloses wherein the optical parameter is a focal length (actuating elastomeric membrane 115 exhibits strain upon the lens 100 to alter focal length for example; paragraphs [0050-0052, 0054]).

With respect to claim 3, the electrically-variable optical device of claim 1, further discloses comprising an electrical power source configured to establish a potential difference across the at least one electromechanical layer to actuate the at least one electromechanical layer and thereby spatially deform the POE (power supply coupled to electrodes 111 A, 111B for providing voltage to elastomeric membrane 115 which applies strain to lens 100; paragraphs [0050-0054]).

With respect to claim 5, the electrically-variable optical device of claim 1, wherein the POE comprises one of, or a combination of one or more of, amorphous silicon, silicon dioxide, titanium dioxide, gold, silver, platinum, aluminum, polymer, metal, transparent ceramic, composite material, doped silicon dioxide, borosilicate glass, toughened glass, single crystal quartz, soda lime glass, silicon, germanium, germanium dioxide, titanium dioxide, sapphire, silicon on insulator, silicon on sapphire, gallium nitride on sapphire, gallium arsenide, gallium phosphide, gallium antimonide, indium phosphide, indium antimonide, indium arsenide, indium gallium arsenide, silicon 

With respect to claim 6, the electrically-variable optical device of claim 1,Shian et al further disclose wherein the electromechanical layer comprises an elastomeric and substantially optically transparent membrane and substantially optically transparent electrodes (elastomeric membrane 115 may be transparent along with electrodes 111A, 111B which surround it; figure 1; paragraphs [0042-0043]), wherein the electromechanical layer is configured such that a shape of the electromechanical layer is altered upon receipt of a voltage (elastomeric membrane 115 may be strained upon a voltage being applied thereto; paragraphs [0050-0052]).

With respect to claim 7, the electrically-variable optical device of claim 6, Shian et al further disclose wherein the elastomeric membrane is between two or more electrodes, such that applying a potential difference between the electrodes creates an electric field across the membrane that generates a compressive force, which results in stretching of the membrane (elastomeric membrane 115 may be strained upon a voltage being applied thereto via potential difference between electrodes 111A, 111B which surround membrane 115 as shown; figure 1; paragraphs [0050-0052]).

With respect to claim 8, the electrically-variable optical device of claim 7, Shian et al further disclose wherein at least one of the two or more electrodes comprises a 

With respect to claim 10, the electrically-variable optical device of claim 7, Shian et al further disclose wherein at least one of the two or more electrodes is an electrode ring around the POE (electrodes 111 A, 111B are arranged on curved outer periphery (electrode ring) and surround lens 100 components as shown; figure 1).

With respect to claim 11, the electrically-variable optical device of claim 1, Shian et al further disclose wherein the electromechanical layer includes single-walled carbon nanotubes as electrodes (electrodes 111A, 111B may be constructed from single-walled carbon nanotubes; paragraph [0043]).

With respect to claim 13, the electrically-variable optical device of claim 1, Shian et al further disclose comprising a flexible and conformal substrate, wherein the POE and the electromechanical layer are disposed on the substrate (substrate 101 is capable of undergoing flexure and has coupled thereon the lens 100 and associated elastomeric membrane 115 as shown; figure 1; paragraph [0038]).

With respect to claim 17, Shian et al disclose the claimed invention of an optical device (convex adaptive lens may be strained by applying a voltage thereto; paragraphs 

With respect to claim 18, the optical device of claim 17, Shian et al further disclose wherein the at least one electromechanical layer includes a dielectric elastomer actuator (DEA), and the DEA includes electrodes and an elastomeric spacer between the electrodes (actuating elastomeric membrane 115 includes elastomeric material between two electrodes 111A, 111B as shown; figure 1; paragraphs [0050-0052]).

With respect to claim 19, the optical device of claim 17, Shian et al further disclose wherein the optical parameter of the POE is a focal length of the POE 

With respect to claim 20, the optical device of claim 17, Shian et al further disclose wherein the POE is configured to operate in a transmission mode or in a reflection mode (lens 100 (planar optical element) passes light 105, 106 therethrough (transmission mode) as shown; figure 1; paragraph [0037].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shian et al (U.S. Patent Pub. 2015/0241608 A1) in view of Ma et al (U.S. Patent Pub. 2012/0032824 A1).

With respect to claim 4, Shian et al discloses the electrically-variable optical device of claim 1, Shian et al fails to disclose wherein the POE comprises a plurality of individual elements arranged to collectively define an aperture size and a spatial profile of phase, amplitude, polarization or a combination of phase, amplitude and polarization. .


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shian et al (U.S. Patent Pub. 2015/0241608 A1) in view of Khorasaninejad et al article entitled “Metalenses at visible wavelengths: Diffraction-limited focusing and subwavelength resolution imaging”(cited on the IDS filed on 12-6-18; hereinafter cited as Khorasaninejad et al).

With respect to claim 14, Shian et al in view of Khorasaninejad et al discloses the electrically-variable optical device of claim 13, Shian et al fails to disclose wherein the 

With respect to claim 15, the electrically-variable optical device of claim 14, Shian et al fails to disclose wherein the optical contact lens is implantable. However, Khorasaninejad et al discloses wherein the optical contact lens is implantable (metalens is contemplated to be implanted into a contact lens; abstract; last page, Editor's Summary). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the device of Shian et al to include wherein the optical contact lens is implantable, as taught by Khorasaninejad et al, because it would be advantageous to utilize an implanted contact lens as the substrate for the advantage of providing enhance vision to the user of the contact lens that is not capable with traditional contact lenses.

With respect to claim 16, the electrically-variable optical device of claim 1, Shian et al further disclose wherein the POE comprises one or more variable focal length lenses (actuating elastomeric membrane 115 exhibits strain upon the lens 100 to alter .

Allowable Subject Matter
Claims 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or fairly suggest the claimed subject matter as recited in claims 9 and 12, such as in claim 9:
The electrically-variable optical device of claim 8, wherein electrode areas are controlled such that the electrically-variable optical device is capable of activating different combinations of one or more of the electrode areas, wherein each combination of one or more of the electrode areas is designed with a phase profile that corresponds 
The electrically-variable optical device of claim 1, wherein the electrically-variable optical device is one of multiple electrically-variable optical devices in a stack, each electrically-variable optical device in the stack comprising a POE, and each POE is designed with a phase profile that corresponds to a term in a Zemike polynomial, such that each electrically-variable optical device in the stack provides at least one of tip, tilt, defocus, oblique astigmatism, vertical astigmatism, vertical trefoil, oblique trefoil, vertical quadrafoil, or oblique quadrafoil, to provide electrical control over aberration terms of a wavefront of an optical beam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following is a U.S. Patent Pub. to Arbabi et al, which teaches POE’s and metasurfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872